 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Can CompanyandIndependent Clerical and OfficeWorkers Union of Houston,Petitioner.Case No. 39-RC-1315.Marcia 26, 1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of the Employer's officeclerical employees.Both the Employer and the Intervenor, OfficeEmployees International Union, Local 129, AFL-CIO, contend thattheir current collective-bargaining agreement is a bar to this pro-ceeding.On September 8, 1958, the Board issued a Decision and Order 1dismissing a petition involving the parties herein. In that case, thePetitioner sought to represent the same unit it now seeks.The Em-ployer and the Intervenor contended that their existing collective-bargaining agreement, effective from October 8, 1956, through No-vember 30, 1959, was a bar to the petition.The Petitioner con-tended that the contract was not a bar on the grounds that a schismhad occurred within the ranks of the Intervenor.The Board foundthat contracts of 3 years' duration are common in the industry andthat no schism had occurred; it therefore held the contract to bea bar and dismissed the petition.On September 23, 1958, the Board issued two lead cases in thefield of contract bar.InPacific Coast Association of Pulp andPaper lllanufacturers.2itwas held that henceforth any contracthaving a fixed term in excess of 2 years would be treated as a baronly during its first 2 years, notwithstanding the fact that a sub-stantial part of the industry may be covered by contracts for alonger term. And inDeluxe Metal Furniture Comnpany,3the Boardheld that, to be timely in relation to a contract of more than 2 years'1 Case No. 39-RC-1271,unpublished.2121 NLRB 990.8 121 NLRB 995.123 NLRB No. 58. AMERICANCAN COMPANY439duration, a petition must be filed from 150 to 60 days before the endof the first 2 years of the contract term or after the expiration of this2-year period.The Petitioner contends that, under the Board's new contract-barrules, its petition has been timely filed, since the first 2 years of theterm of the collective-bargaining agreement between the Employerand the Intervenor expired on or about October 8, 1958, some 12 daysbefore the instant petition was filed.The employer and the Inter-venor, however, contend that the prior decision of the Board isbinding on all the parties, that the Board hasplaced its "stampof approval" on the existing bargaining relationship, and, in theinterests of stability and fairness, the instant petition should be dis-missed.For the reasons stated hereinafter, we find merit in the con-tentions of the Employer and the Intervenor.It is a rule of statutory construction that amended provisions of astatute which are intended to be applied prospectively will not affecta proceeding which has been entirely closed before the change be-came effective.4Although the present case does not involve a questionof statutory interpretation, the principle is the same insofar as it issought to apply a newly announced contract-bar rule retroactively toa case that has already been closed. In dismissing this petition, weare merely adhering to our prior decision which settled,. as betweenthe parties, the issue of whether, and for how long, the instantagreement would bar another petition.As the contract had beenpreviously determined to be a bar for 3 years, and as this petitionwas filed at the beginning of the third year, we shall dismiss theinstant petition.'[The Board dismissed the petition.]CHAIRMANLEEDOM andMEMBER FANNING, dissenting :When theBoard, after much deliberation,changed its contract-barrules, it "abandoned the `substantial part of the industry'test forlong-term contracts by adopting a uniform period of 2 years as themeasure of the reasonable period during which a contract will bar arepresentation proceeding."6It was the Board's intention to set forthgeneral rules in all cases for all industries,to be applied in the lead' See 1 Sutherland,"Statutory Construction,"438 (3d ed., 1943) ;Dunlap v. UnitedStates,43 F. 2d 999(D.C. Idaho, N.D. 1930),appeal dismissedper curiam45 F. 2d 1021(9th Cir.,1930).5In a representation case previously dismissed for lack of jurisdiction,the Board enter-tained and granted a motion for reconsideration and vacated its prior order where thejurisdictional rules had been amended following the original dismissal.Skyview Trans-portation Co.,92 NLRB 1664. In that case,however, the Board was faced with thealternative of either vacating its prior order or permanently barring the petitioner fromfiling a petition seeking to represent that employer's employees.No such radical alterna-tive is presented in the instant case because, with the passage of time, the contract willcease to be a bar.'PacificCoastAssociation of Pulp and Paper Manufacturers, supra. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases and thereafter.The import of the majority's decision, how-ever, is to perpetuate a discarded rule in certain cases which, it sohappens, were decided prior to the issuance of the new contract-barrules.The Petitioner is thus placed in a worse position than itwould have occupied had it not filed the previous petition which wasdismissed.'Indeed, its instant petition is treated by the majorityas a request for reconsideration of the earlier decision.With this,we cannot agree.One of the principal objectives of the contract-bar policy is to provide employees with the opportunity to selectrepresentatives at reasonable and predictable intervals.We havenow determined that this "reasonable and predictable" period shouldbe no longer than 2 years.Yet the employees here involved will bedenied the opportunity of selection for an extra year.Since neither the Act nor the Board's rules place any limit on thenumber of petitions that may be filed concerning the representationof a unit of employees," we would entertain the instant petition inthe light of the Board's revised contract-bar rules.As the contractwas filed in the third year of the contract's duration, we would directan election immediately."T See, e.g.,EastTennessee Packing Company,122 NLRB 204;The Steck Company,122 NLRB 12. In both these cases, the revised contract-bar rules were applied to petitionswhich were pending at the time that the Board announced its new contract-bar rules.8 Thalheimer Brothers, Incorporated,93 NLRB 726, footnote 1. The only restrictionappears in Section 9(c) (3) of the Act,which limits the number of elections which maybe held within a 12-month period.eDeluxe Metal Furniture Company, supra.Lakeview Mining CompanyandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 36-RC-1375.March 26,1959SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONThe Board 1 issued a Decision and Direction of Election herein onNovember 28, 1958,2 in a unit of the Employer's mine employees.Contrary to a stipulation of the parties, the Board excluded mill em-ployees from the unit because the Employer had no mill employees atthe time of the hearing.Thereafter, the Employer filed a motionto amend, concurred in by the Intervenor and opposed by the Peti-tioner, requesting inclusion of mill employees in the unit as the millhad commenced operations on November 29. By telegraphic order,dated December 12, 1958, the Board granted the Employer's motion.1 Pursuant to the provisions of Section3(b) of the Act, the Boardhas delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers, Bean,and Fanning].2 Unpublished.123 NLRB No. 57.